Citation Nr: 1814114	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  10-31 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial increased rating for left shoulder acromioclavicular (AC) joint arthritis with rotator cuff tendonitis, status post arthroscopic surgeries, in excess of 10 percent prior to August 28, 2010 and in excess of 20 percent thereafter (exclusive of the period where a temporary total rating was in effect).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force from April 2004 to July 2008; and was discharged under honorable conditions.  The Veteran received multiple awards and medals including the Air Force Achievement Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of the hearing has been associated with the claims file.

The case was previously before the Board in April 2013, at which time, the Board remanded the Veteran's claim to the Agency of Original Jurisdiction (AOJ) for additional development, including, a VA examination to determine the current severity of the Veteran's left shoulder condition.

In September 2013, the Appeals Management Center (AMC) increased the Veteran's rating to 20 percent for a left shoulder condition effective June 8, 2013.

In a November 2015 decision, the Board denied the Veteran's claim for an initial rating in excess of 10 percent prior to August 28, 2010; granted a 20 percent rating from August 28, 2010 to November 16, 2011 and from March 1, 2012 to June 7, 2013; and denied a rating in excess of 20 percent from June 8, 2013 . 

In December 2015, the Agency of Original Jurisdiction (AOJ) implemented the Board's November 2015 decision, and increased the Veteran's rating to 20 percent for a left shoulder condition from August 28, 2010 to November 16, 2011, and from March 1, 2012 to June 7, 2013.

The Veteran appealed the November 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2017, the Court vacated the November 2015 decision and remanded the matter to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an initial rating in excess of 10 percent prior to August 28, 2010 for his service-connected left shoulder condition, and in excess of 20 percent thereafter.  At the March 2012 videoconference hearing, the Veteran reported weakness and that he could only lift his arm midway before pain became a problem.  He reported that he avoided using his left arm and that he could not do any overhead movement.  He further testified that he experienced incapacitating episodes several times per week.

The Veteran served in the United States Air Force from April 2004 to July 2008.  September 2006 service treatment records reflect that the Veteran underwent a left superior labrum anterior and posterior (SLAP) repair, distal clavicle resection, cartilage addition to shoulder in August 2006.

The Veteran was afforded VA examinations in February 2009, May 2011 and June 2013 for his left shoulder disability.  The Veteran's left shoulder was also evaluated during an August 2013 VA examination of his right shoulder.  The VA examinations did not address the rating criteria for impairment of the clavicle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2017).  In this regard, the Court in its decision in this case found that the Board did not adequately address whether the Veteran is entitled to a separate rating under Diagnostic Code 5203.

In addition, the VA examinations do not meet the requirements of Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  In Correia, the Court clarified additional requirements that VA examiners should address when assessing musculoskeletal disabilities, holding specifically, that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.

Further, the VA examinations do not meet the requirements of Sharp v. Shulkin, 29 Vet. App. 26, 34 (2017).  In Sharp, the Court noted that the VA Clinician's Guide instructs examiners when evaluating certain musculoskeletal conditions to obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from a Veteran.  Notably, the Court in its decision in this case found that the Board in its now-vacated decision provided an inadequate statement of reasons or bases for denying the Veteran a higher rating for his left shoulder disability because the Board failed to adequately discuss the impact of the Veteran's functional loss on his range of motion for the period after August 28, 2010.

Thus, the Board finds a new VA examination is warranted to determine the current severity of the Veteran's left shoulder condition.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to ascertain the current severity of the Veteran's claimed left shoulder condition.  All necessary tests should be conducted.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should also be provided with a copy of this Remand.  

The examiner should also conduct any necessary testing of the Veteran's left clavicle, and determine whether the Veteran has a current impairment of his clavicle.

If the examiner determines that the Veteran has a current impairment of his clavicle, the examiner should indicate whether there is: (1) malunion of the clavicle, (2) nonunion of clavicle without loose movement; (3) nonunion of the clavicle with loose movement; and/or (4) dislocation of the clavicle.

The examiner should conduct range of motion testing of the left shoulder.  The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left shoulder condition.  If pain on motion is observed, the examiner should indicate the point at which pain begins.

The examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the shoulder due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examination must include testing of the left shoulder joint for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and range of motion testing of the right shoulder.  If this cannot be performed, the examiner should explain why.

If the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated based on the Veteran's reports.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

2. Readjudicate the claim on appeal in light of all of the evidence of record to include a determination as to whether a separate rating under Diagnostic Code 5203 is in order.  If the issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


